t c memo united_states tax_court john e hunter ii and alma e hunter petitioners v commissioner of internal revenue respondent john erwin hunter ii petitioner v commissioner of internal revenue respondent docket nos 14984-05l filed date john e hunter ii and alma e hunter pro sese in docket no john erwin hunter ii pro_se in docket no 14984-05l a gary begun for respondent memorandum findings_of_fact and opinion cohen judge pursuant to sec_7443a and rule sec_180 and sec_183 these cases were assigned to and heard by chief special_trial_judge peter j panuthos his recommended findings_of_fact and conclusions of law were filed and served upon the parties on date there were no objections filed as provided in rule c unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure rule d provides that due regard shall be given to the circumstance that the special_trial_judge had the opportunity to evaluate the credibility of witnesses and the findings_of_fact recommended by the special_trial_judge shall be presumed to be correct none of the issues in these cases however turns on the credibility of witnesses we have given appropriate deference to the chief special trial judge’s recommended factual findings after consideration of the evidence and the record in these cases we have made minor clarifying stylistic and editorial changes to his recommended findings_of_fact and conclusions of law we conclude that the recommended findings_of_fact and conclusions of law of chief special_trial_judge peter j panuthos which are hereinafter set forth as modified should be adopted as the report of the court these cases were consolidated by order of this court dated date the case at docket no arises from a petition filed in response to a notice_of_deficiency issued on date the case at docket no 14984-05l arises from a petition filed in response to a determination_letter concerning collection action s under sec_6320 and or notice_of_determination issued on date mrs hunter is not a party to the case at docket no 14984-05l the first issue for decision is whether john e hunter ii and alma e hunter the hunters are liable for dollar_figure of alternative_minimum_tax amt for the taxable_year the remaining issues for decision are whether the hunters are entitled to a credit against their tax_liability for and whether mr hunter was denied an adequate opportunity for an administrative hearing regarding a notice_of_federal_tax_lien filing and a proposed levy action against him findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated as our findings by this reference the record consists of the stipulation of facts with attached exhibits for each case additional exhibits introduced at trial and the testimony of mr hunter the hunters are married and resided in ann arbor michigan at all relevant times each case before us involves the taxable_year because a primary source of dispute concerns the taxable_year however we begin by describing the facts relevant to that year the taxable_year on their joint federal_income_tax return the hunters reported dollar_figure of adjusted_gross_income and zero tax the commissioner erroneously assessed dollar_figure of tax against the hunters as well as penalties and interest the assessment was erroneous because the commissioner had not issued a notice_of_deficiency to the hunters the commissioner abated the assessment for and issued a notice_of_deficiency the commissioner determined a dollar_figure deficiency in the hunters’ income_tax and a dollar_figure penalty under sec_6662 although the hunters sought judicial review of that determination their case was dismissed for failure to state a claim upon which relief may be granted and a decision was entered for the full deficiency and addition_to_tax see hunter v commissioner tcmemo_2005_219 no appeal from the decision in that case was taken and it is now final the taxable_year collection case on their joint federal_income_tax return the hunters reported dollar_figure of tax and claimed dollar_figure of tax_payments for a claimed overpayment of dollar_figure according to the return the payments consist of dollar_figure of withholding credits and dollar_figure of payments applied from the taxable_year the latter figure reflects the amount of the premature assessment for that was abated the hunters apparently believed the abatement represented an overpayment_of_tax or other tax_benefit that could be applied to future years respondent determined that the hunters did not have an overpayment_of_tax in that could be applied to their tax_liability respondent also determined that the hunters’ tax_return contained mathematical errors after adjustments respondent determined that the hunters’ tax_liability was dollar_figure respondent assessed that amount as well as interest and related costs and filed a notice_of_federal_tax_lien against the hunters on date respondent issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of lien on date on or about the same day respondent issued a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy mr hunter timely submitted a form request for a collection_due_process_hearing the form states in part the irs is responsible for authorizing selective enforcement concurrent with mistaken identity the offense is part of a pattern of annual audits since those annual audits do include the use of insufficient or inadequate notice of tax_liability or tax owing which is false and misleading the irs is responsible for ignoring or overlooking the issues regarding that of proper identity the correct ssn for john erwin hunter ii is xxx-xx-xxxx the correct ssn for alma esteban hunter is exactly the opposite of mr hunter’s this error shows up three consecutive times and most recently on the tax levy notice of january which is unfair practice sic requiring legal remedy mr hunter’s case was assigned to respondent’s settlement officer the settlement officer sent mr hunter a letter in date requesting a form 433-a collection information statement for wage earners and self-employed individuals which instructs the taxpayer to provide certain financial information mr hunter sent a letter to the settlement officer in date which states we offer three issues relevant to our cdp hearing collection alternatives--our assets and income substantially outweigh our expenses and liabilities for tax_year appropriateness of collection action--we strongly and urgently object to the lein sic determination because our tax form and supporting materials were sent via certified mail which was postmarked date that being days prior to the date deadline furthermore our tax filing_date was erroneously reported as this constitutes an to day time gap which allowed us to be hit with a dollar_figure tax_assessment plus interest and penalties thus amounting to an overall tax_liability of dollar_figure or more again we respectfully disagree with the ambiguous nature of said procedure spousal defenses-mrs alma esteban hunter my wife is a permanent resident_of_the_united_states she has a valid green card a valid social_security_number and legitimate employment this has been duly reported to the appropriate agencies emphasis omitted there is no indication that mr hunter provided the settlement officer with a form 433-a or the financial information requested therein the settlement officer and mr hunter scheduled a telephone hearing for date mr hunter called the settlement officer on that day but the settlement officer had stepped out of her office mr hunter left a message and the settlement officer returned his call shortly thereafter the settlement officer left a message with a person who identified himself as mr hunter’s father asking mr hunter to return her call it is not clear whether mr hunter received this message in any event the settlement officer and mr hunter did not speak by telephone in date respondent issued a notice_of_determination denying mr hunter relief from the notice_of_federal_tax_lien filing and the proposed levy action the notice_of_determination states mr hunter failed to provide requested financial information the settlement officer determined on the basis of the best information available that the requirements of applicable law or administrative procedures had been met and respondent’s proposed collection actions balance the need for efficient collection of tax with the intrusiveness of the actions mr hunter timely petitioned the court for review of the notice_of_determination in date the court issued its opinion in docket no involving the hunters’ taxable_year as mentioned above the court dismissed the hunters’ case for failure to state a claim upon which relief may be granted thus the commissioner’s determination with respect to was sustained in full see hunter v commissioner tcmemo_2005_ in date mr hunter filed an amended petition in this case that states in part i respectfully request case remand or return to appeals under rule b sec_6330 and erickson v united_states sic appeals rejected proof of my receiving dollar_figure in tax abatements for tax years respondent filed a motion to dismiss the collection case for failure to state a claim upon which relief can be granted at a hearing on the motion on date mr hunter was present respondent’s counsel noted the court’s recent decision in hunter v commissioner supra with respect to the taxable_year in light of that decision the court allowed respondent to withdraw his motion and ordered mr hunter to file a second amended petition to clarify his position with respect to the effect of the abatement of premature assessments mr hunter did not file a second amended petition at trial respondent introduced a form_4340 certificate of assessments payments and other specified matters showing the assessment of tax interest and costs for the form_4340 indicates that mr hunter made no payments toward the tax_liability other than dollar_figure of withholding credits the taxable_year deficiency case while the above-described events were taking place respondent also examined the hunters’ tax_return the hunters had reported dollar_figure of gross_income consisting of the following items dollar_figure of wages dollar_figure of taxable interest dollar_figure of ordinary dividends dollar_figure of business income from mr hunter’s sole_proprietorship and dollar_figure of capital_gain the hunters claimed a dollar_figure deduction from adjusted_gross_income for tuition and fees the hunters reported dollar_figure of regular_tax and zero amt they also reported dollar_figure of tax_payments for a claimed overpayment at dollar_figure respondent determined a dollar_figure deficiency attributable to amt and issued a notice_of_deficiency in date on a page labeled - personal_exemption worksheet the notice_of_deficiency refers to the total number of exemptions claimed on form_1040 line 6e the form_1040 u s individual_income_tax_return for does not contain a line 6e it does contain however a line 6d for total number of exemptions claimed the hunters’ return as filed erroneously claimed only one exemption on line 6d but the computation assumed that they are entitled to two exemptions in date the hunters timely filed a petition for review of the notice_of_deficiency on date respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted the motion came on for hearing in detroit michigan on june and the hunters were present at the hearings respondent’s counsel and the court explained the issue in the case with respect to computation of the alternative_minimum_tax and advised the hunters to file an amended petition the court explained that the abatement of and or taxes was simply correction of a premature assessment of taxes that could later be--and in fact were--the subject of a timely notice_of_deficiency for an amended petition was thereafter filed and the motion to dismiss was denied in date the hunters sent respondent’s counsel a letter stating that the notice_of_deficiency contained an error and should refer to line 6d rather than to line 6e opinion sec_6320 provides that a taxpayer shall be notified in writing by the secretary of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing sec_6320 an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after a notice_and_demand for payment is made sec_6331 provides that the levy authorized in sec_6331 may be made with respect to unpaid tax only if the secretary has given written notice to the taxpayer days before the levy sec_6330 requires the secretary to send a written notice to the taxpayer of the amount of the unpaid tax and of the taxpayer’s right to a sec_6330 hearing at least days before the levy is begun if an administrative hearing is requested in a lien or levy case the hearing is to be conducted by the office of appeals sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including a spousal defense or collection alternatives such as an offer-in-compromise or an installment_agreement sec_6330 and c sec_301 e e proced admin regs a taxpayer also may challenge the existence or amount of the underlying tax_liability including a liability reported on the taxpayer’s original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_384 122_tc_1 at the conclusion of the hearing the appeals officer must determine whether and how to proceed with collection taking into account among other things collection alternatives proposed by the taxpayer and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the taxpayer that the collection action be no more intrusive than necessary see sec_6330 sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 whether an abuse_of_discretion has occurred depends upon whether the exercise of discretion is without sound basis in fact or law see 125_tc_14 the hunters timely petitioned the court in response to a notice_of_deficiency the deficiency case was consolidated with the collection case the hunters may challenge their underlying tax_liability in this consolidated proceeding we review respondent’s determination of the underlying tax_liability de novo and we review the determination with respect to the proposed collection actions for abuse_of_discretion see sego v commissioner supra goza v commissioner supra the deficiency in tax the commissioner’s determination is presumed correct and a taxpayer generally bears the burden of proving otherwise rule a 290_us_111 the burden may shift to the commissioner if the taxpayer introduces credible_evidence and satisfies the requirements under sec_7491 to substantiate items maintain required records and fully cooperate with the commissioner’s reasonable requests sec_7491 the hunters have neither argued that sec_7491 applies nor established that they complied with the requirements of sec_7491 the hunters therefore bear the burden_of_proof sec_55 imposes in addition to all other taxes imposed by subtitle a an amt on noncorporate taxpayers the determination of a noncorporate taxpayer’s amt requires a recomputation of taxable_income leading to a new tax_base or an alternative_minimum_taxable_income sec_55 in making the recomputation the standard_deduction and the deduction for personal exemptions are not allowed sec_56 the hunters challenge respondent’s determination on two grounds first the hunters contest the validity of the notice_of_deficiency as mentioned above the notice_of_deficiency refers to form_1040 line 6e when it should refer to line 6d and corrected the number of exemptions to which the hunters were entitled the hunters contend that as a result the tax was applied to a category outside the scope of the exhibits we interpret this statement as an argument that the notice_of_deficiency is invalid an error in a notice_of_deficiency does not necessarily invalidate the notice anderten v commissioner tcmemo_1993_2 where the taxpayer is on notice of the nature of the contested item and is not prejudiced or misled by the error we have held that the notice_of_deficiency is valid hegarty v commissioner tcmemo_1992_143 see also 90_tc_110 notice_of_deficiency was valid even where computational sheets of a different taxpayer had been attached anderten v commissioner supra notice_of_deficiency was valid although it referred in some places to the wrong taxable_year as their date letter to respondent’s counsel indicates the hunters were not misled by the error in the notice_of_deficiency the hunters recognized that the notice should have referenced line 6d rather than line 6e at trial mr hunter conceded that the computation of the amt was otherwise correct thus it appears that the hunters understood the nature of the contested item and were not prejudiced by the error the notice_of_deficiency therefore is valid and its computation of the amt is conceded to be correct see hegarty v commissioner supra although the hunters do not specifically raise the issue we note that the commissioner can issue a notice_of_deficiency after he has adjusted a taxpayer’s return based on mathematical or clerical errors see sec_6213 45_tc_448 ciciora v commissioner tcmemo_2003_202 the hunters’ second argument is that a portion of the income they received in represents nontaxable veteran’s benefits the hunters provided two documents from the department of veterans affairs indicating that mr hunter is entitled to receive education benefits to attend law school it is not clear that mr hunter received such benefits in however or that the hunters reported such benefits as taxable_income as indicated above the hunters’ tax_return does not list education benefits as an item_of_income the only item identified in the return pertaining to education is the unexplained dollar_figure deduction that the hunters claimed for tuition and fees other categories of income were identified as included in the dollar_figure of gross_income reported on the tax_return and mr hunter’s trial testimony on this point did not claim any error in his reporting of income thus any education benefits that mr hunter received have no effect on the deficiency respondent’s determination with respect to the deficiency is sustained the credit claimed against the tax for mr hunter argues that respondent has failed to credit his account properly for tax_payments he made mr hunter’s sole contention in this regard is that the abated tax_assessment of dollar_figure from represents a tax payment that applies to assessment is a term used to describe the formal act of recording on the records of the internal_revenue_service a tax_liability that has been reported on a tax_return sec_6201 or that otherwise has become assessable sec_6213 c and d see sec_6203 before assessing a deficiency the commissioner generally must issue to the taxpayer a notice_of_deficiency sec_6213 meyer v commissioner 97_tc_555 if the commissioner assesses a deficiency before a notice_of_deficiency has been issued a premature assessment occurs which the commissioner is authorized to abate or reverse sec_6404 see pavich v commissioner tcmemo_2006_167 the abatement of a premature assessment does not represent an estimated_tax payment or tax_benefit nor does it prevent the commissioner from later issuing a notice_of_deficiency see eg serv bolt nut co profit sharing trust v commissioner 724_f2d_519 6th cir affg 78_tc_812 connell bus co v commissioner tcmemo_2004_131 the abatement of the premature assessment for does not in any sense constitute a payment of tax that can be applied to rather the abatement reversed the erroneous recording of a tax_liability against the hunters the abatement did not prevent the commissioner from later determining a deficiency against the hunters which the commissioner did and which was sustained in hunter v commissioner tcmemo_2005_219 mr hunter’s position is wholly without merit claimed inadequacy of administrative hearing mr hunter’s next argument is that he was denied an administrative hearing he contends that respondent obstructed his efforts to resolve the case and that a bureaucratic book was slammed in his face in gougler v commissioner tcmemo_2002_185 the taxpayer was issued a notice_of_intent_to_levy and requested a face-to-face hearing after the taxpayer failed to appear at the scheduled hearing the commissioner issued a notice_of_determination sustaining the proposed levy action in his petition the taxpayer argued that he had attempted to contact the appeals officer about the hearing at trial the only substantive issue raised by the taxpayer was his entitlement to a refund which according to the government’s records had been applied to outstanding liabilities for other years id in sustaining the commissioner’s determination the court stated there may have been a missed communication between the taxpayer and the appeals officer concerning the scheduled hearing the appeals officer’s determination was based on the materials in the taxpayer’s file and the transcripts of his account see sec_301 d q a d7 proced admin regs at trial the taxpayer was unable to identify any materials submitted by him to the appeals officer that were not duly considered or that would have affected the result in this case under the circumstances the absence of a face-to-face hearing has not affected the taxpayer’s rights the case may be decided on the present record see 117_tc_183 id like the taxpayer in gougler mr hunter has failed to identify any materials submitted by him to the settlement officer that were not duly considered or that would have affected the outcome of this case although mr hunter’s date letter mentions collection alternatives he did not propose an offer_in_compromise or an installment_agreement furthermore mr hunter did not deny that he failed to provide respondent with requested financial information see roman v commissioner tcmemo_2004_20 commissioner’s rejection of a collection alternative was not abuse_of_discretion where taxpayer failed to provide current financial information rodriguez v commissioner tcmemo_2003_153 while the letter also purports to raise a spousal defense on behalf of mrs hunter no cognizable defense is identified in any event she is not a party to the collection case at trial mr hunter was asked repeatedly to identify the information he wished to present to the settlement officer mr hunter nevertheless failed to identify any relevant information accordingly we conclude that the absence of a telephone hearing has not affected mr hunter’s rights and the case may be decided on the present record see gougler v commissioner supra see also carrillo v commissioner tcmemo_2005_290 absent a showing by the taxpayer of some irregularity a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action it is not an abuse_of_discretion for an appeals officer to rely on form on the basis of our review of the record we conclude that respondent satisfied the requirements of sec_6330 and did not err or abuse his discretion in sustaining the notice_of_federal_tax_lien filing or the proposed levy action against mr hunter respondent’s determination therefore is sustained sec_6673 in the recommended findings_of_fact and conclusions of law chief special_trial_judge panuthos cautioned petitioner about sec_6673 we repeat that warning here sec_6673 provides for a penalty not in excess of dollar_figure if a proceedings in this court have been instituted or maintained by the taxpayer primarily for delay or b the taxpayer’s position is frivolous or groundless mr hunter’s arguments have been irrelevant incoherent unintelligible and totally lacking in merit if he appears before this court in the future and makes similar groundless arguments a penalty pursuant to sec_6673 may be imposed in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent
